DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
In the previous rejection claims 1-7, 10-27, and 30-31 were pending and claims 1-7, 10-27, and 30-31 were rejected.
Claims 1, 6, 20, 26, and 30 are amended.
Claims 1-7, 10-27, and 30-31 are currently pending and modified grounds for rejection is included to reject claims 1-7, 10-27, and 30-31.


Introduction
Claim 6 was amended to correctly depend from claim 1 thereby correcting the issue identified under 112b. The 112b rejection is withdrawn.
Applicant amended claims 1 and 26 with newly claimed subject matter, but the applicant’s argument as to the cited prior art not teaching the elements of the independent claims 1 and 26 in the amended form is not convincing as the argument is an attack on the prior art used in the 103 rejections individually, not in combination, with significant attention payed to Troxel.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant’s arguments for the novelty and non-obviousness of the independent claims is written in the style of a does not teach the claimed features response combined with a not an obvious combination of references response. The applicant asserts that the cited prior art does not teach or suggest the feature “(e)” “a memory storing a predetermined model that represents a relationship between signals representing movement intention of a healthy ankle of the subject and the corresponding actual movement of the healthy ankle” of the independent claim. Applicant assertion that the teachings of Krebs, Maddry, and Troxel does not teach the element “(e)” of the claim is incorrect because the applicant’s analysis of the prior art is conducted on individual references not on the combination of references as a whole. The arguments presented can be broken down into attacks on Troxel and attacks on Krebs. With regard to Troxel the applicant asserts that “the ankle exerciser of Troxel is a standalone device and it lacks sensor module(s) and/or control module(s)” which appears to be where the misunderstanding of what teachings of Troxel and how the 103 rejection combination of references is constructed. Troxel is being used to provide teachings that it is known in the art to use an ankle exerciser on a healthy ankle, in this case to strengthen the healthy ankle. Troxel’s teaching of the use of an ankle exerciser on a healthy ankle is used in the rejection to teach that it is obvious to use the combined apparatus of Krebs and Maddry on the healthy and injured ankles so that a predetermined model can be created from the healthy ankle’s motion using Krebs’ teachings of studying ankle motion control so that motion of the injured ankle can be controlled according to the teachings of 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 10, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al. (US 2006/0069336 A1) in view of Maddry (US 2016/0058647) and Troxel (US 4605220).
Regarding Claim 1, Krebs et al. teaches:
A system for ankle rehabilitation, comprising: [0004]
a motorized platform arranged to hold a subjects ankle to be rehabilitated; [Claim 1-2]
a first sensor module arranged to detect signals representing movement intention of the ankle to be rehabilitated on the motorized platform; [0021]
a second sensor module arranged to detect signals representing actual movement of the ankle on the motorized platform; [0023; Claim 10]

But does not teach the entirety of:
…
a processor arranged to process the signals detected by the first sensor module and the signals detected by the second sensor module, [0021; Claim 21]
and to control movement of the motorized platform to assist the subject in realizing the intended movement using the ankle to be rehabilitated; [0021-0022]
and a memory storing a predetermined model that represent a relationship between signals representing movement intention of a healthy ankle of the subject and the corresponding actual movement of the healthy ankle; [0021-0022]
wherein the processor is arranged to process the signals detected by the first and second sensor modules based on the predetermined model and, based on the processing, control movement of the motorized platform so as to assist the subject in realizing the intended movement of the ankle to be rehabilitated. [0021-0022]
wherein the relationship is obtained from a healthy ankle of the subject.
Maddry teaches:
The use of EMG sensors to detect signals in skeletal muscles of a user for processing with a microprocessor to output activation signals to pneumatic actuators. “The microprocessor 242 can be programmed to process the input signal from the EMG circuit 210 before it is applied to actuate the pneumatic actuator. … Accordingly, signal processing can be used to modify the characteristics of the signal so that it is much more suitable to actuating the pneumatic actuator in a controlled manner.” [0030]. “The microprocessor 242 in FIG. 1 may include software or computer programs stored in the memory (e.g., non-transitory computer readable medium [0045]. The sensors are applied to the user’s calves and the pneumatic actuators are applied to the user’s ankles. [Abstract, 0018, 0020-21, 0027-0038, 0044-0046; Fig. 1; actuator 134, electromyography (EMG) circuit 210, signal processing circuit 240, valve driver circuit 270]
Krebs teaches an ankle interface that can be combined with “electromyography (EMG), electroencephalography (EEG) and various modes of brain imaging, and used to correlate ankle motion to muscle, nerve and brain activity and to study ankle movement control” [Krebs: 0021 Line 6-11]
Troxel teaches “an ankle exerciser for strengthening healthy ankles and rehabilitating injured ankles”. [Troxel: Specification Column 1, Line 25-27]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Krebs and Maddry because both apparatus include ankle actuation orthosis with EMG sensors on the lower leg for collecting data from skeletal muscles in relationship to the movement of the ankle. The advantage of the combination of Krebs and Maddry is the ability to continue on from studying the ankle movement control (i.e. creating a predetermined model that represent a relationship between signals representing movement intention of a healthy ankle of the subject and the corresponding actual movement of the healthy ankle) in a patient through the combination of storage of the model created and a processor in order to control the actuation of the ankle interface based on a sensor indicating the state of the ankle interface with control of the ankle interface (i.e. motorized platform) based on the detection of signals representing the attempted movement of a patient’s ankle in order to improve 
The modified ankle interface of Krebs et al. does not specifically teach the relationship between signals detected and ankle movement is obtained from a healthy ankle of the subject. It would be obvious to one of ordinary skill in the art to combine the installation of the modified Ankle Interface of Krebs et al. with the Ankle Exerciser of Troxel because both inventions are aimed at the rehabilitation of injured ankles. Troxel also provides for the strengthening of healthy ankles which when combined with Krebs’s use of “electromyography (EMG), electroencephalography (EEG) and various modes of brain imaging, and used to correlate ankle motion to muscle, nerve and brain activity and to study ankle movement control” determine from the patient’s healthy ankle the model that represents a relationship between the signals detected by sensors on the ankle rehabilitation system and ankle movement, thus allowing for the rehabilitation of the ankle to be done in an individualized manner that more closely represents the patient’s method of walking than a predetermined model. This allows the controller of Krebs et al. to “direct the actuation of the transmission system to execute a rehabilitation or training program” using data from the healthy ankle of the subject.
Regarding Claim 2, Krebs in view of Maddry and Troxel teaches:
The system of claim 1, [see rejection above]
wherein the motorized platform has three rotational degrees of freedom. [Krebs: 0019, 0021 Lines 12-14, 0024 Lines 1-3/8-12/18-19; Claim 9]
Regarding Claim 4, Krebs in view of Maddry and Troxel teaches:
The system of claim 1, [see rejection above]
[Krebs: 0024 Lines 14-17; Claim 9]
Regarding Claim 10, Krebs in view of Maddry and Troxel teaches:
The system of claim 1, [see rejection above]
wherein the second sensor module comprises: 
torque sensors for detecting torque applied to the ankle to be rehabilitated on the motorized platform; [Krebs: Specification Page 2, Paragraph 23 and Claim 12]
and position sensors for detecting position of ankle to be rehabilitated on the motorized platform. [Krebs: Specification Page 2, Paragraph 23 and Claim 11]
Regarding Claim 26, Krebs et al. teaches: 
A method for ankle rehabilitation, comprising: [0004]
detecting, using a first sensor module, first signals representing movement intention of a subject's ankle to be rehabilitated on a motorized platform; [0021]
detecting, using a second sensor module, second signals representing actual movement of the ankle to be rehabilitated on the motorized platform; [0023; Claim 10]
But does not teach the entirety of:
and processing, using a processor, the first signals detected by the first sensor module and the second signals detected by the second sensor module for generation of control signals for control of movement of the motorized platform to assist the subject in realizing the intended movement using the ankle to be rehabilitated; [0021-0022; Claim 21]
wherein the processing step comprises:
[0021-0022]
and wherein the method further comprises controlling movement of the motorized platform based on the processing so as to assist the subject in realizing the intended movement of the ankle to be rehabilitated. [0021-0022]
Maddry teaches:
The use of EMG sensors to detect signals in skeletal muscles of a user for processing with a microprocessor to output activation signals to pneumatic actuators. “The microprocessor 242 can be programmed to process the input signal from the EMG circuit 210 before it is applied to actuate the pneumatic actuator. … Accordingly, signal processing can be used to modify the characteristics of the signal so that it is much more suitable to actuating the pneumatic actuator in a controlled manner.” [0030]. “The microprocessor 242 in FIG. 1 may include software or computer programs stored in the memory (e.g., non-transitory computer readable medium containing program code instructions executed by the processor) for executing the methods described herein.” [0045]. The sensors are applied to the user’s calves and the pneumatic actuators are applied to the user’s ankles. [Abstract, 0018, 0020-21, 0027-0038, 0044-0046; Fig. 1; actuator 134, electromyography (EMG) circuit 210, signal processing circuit 240, valve driver circuit 270]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Krebs and Maddry because both apparatus include ankle actuation orthosis with EMG sensors on the lower leg for collecting data from skeletal muscles 
Troxel teaches “an ankle exerciser for strengthening healthy ankles and rehabilitating injured ankles”. (Troxel: Specification Column 1, Line 25-27)
The modified ankle interface of Krebs et al. does not specifically teach the relationship between signals detected and ankle movement is obtained from a healthy ankle of the subject. It would be obvious to one of ordinary skill in the art to combine the installation of the modified Ankle Interface of Krebs et al. with the Ankle Exerciser of Troxel because both inventions are aimed at the rehabilitation of injured ankles. Troxel also provides for the strengthening of healthy ankles which when combined with Krebs’s use of “electromyography (EMG), electroencephalography (EEG) and various modes of brain imaging, and used to correlate ankle motion to muscle, nerve and brain activity and to study ankle movement control” determine from the patient’s healthy ankle the model that represents a relationship between the signals detected by sensors on the ankle rehabilitation system and ankle movement, thus allowing for the rehabilitation of the ankle to be done in an individualized manner that more closely represents the patient’s method of walking than a predetermined model. This allows the controller of Krebs 
It would be obvious to one of ordinary skill in the art to use the modified Ankle Interface of Krebs et al. to perform the method described because the structure of the Ankle Interface is capable of performing the method.
Regarding Claim 27, Krebs in view of Maddry and Troxel teaches: 
The method of claim 26, [see rejection above]
wherein the motorized platform has three rotational degrees of freedom. [Krebs: 0019, 0021, 0024; Claim 9]

Claims 3, 14-18, 20-22, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al. (US 2006/0069336 A1) in view of Maddry (US 2016/0058647) and Troxel (US 4605220) as applied to claims 1-2, 4, 10, and 26-27 above, in view of Girone et al. (US 6162189).
Regarding Claim 3, the modified apparatus of Krebs teaches:
The system of claim 1, [see rejection above]
But is silent to:
wherein the motorized platform has six degrees of freedom.
Girone et al. teaches:
wherein the motorized platform has six degrees of freedom. [Specification Column 4, Line 7 -14 and Claim 1]
It would be obvious to one of ordinary skill in the art to combine the modified Ankle Interface of Krebs et al. with the Ankle Rehabilitation System of Girone et al. because both [Girone: abstract] as opposed to the exercises for only strength and flexibility as is obvious from the teachings of Krebs [Krebs: 0003].
Regarding Claim 14, the modified apparatus of Krebs teaches:
The system of claim 1, [see rejection above]
further comprising: a further motorized platform arranged to hold another ankle of the subject. [Krebs: Specification Page 5, Paragraph 70][Girone: Specification Column 13, Line 9-12]
It would be obvious to one of ordinary skill in the art to use the ability to install the modified Ankle Interface of Krebs et al. on either leg to install the ankle interface on both legs by duplication of parts to reduce treatment time of injuries in both ankles by treating both at the same time.
It would be obvious to one of ordinary skill in the art to combine the modified teachings of Krebs with Girone as they are both aimed at the rehabilitation of ankle injuries. Krebs teaches an Ankle Interface arranged to hold the ankle of a patient. Girone teaches the “simultaneous use of a pair of rehabilitation devices with one rehabilitation device being used for each ankle”. The advantage of the combination of the teachings of Krebs and Girone is the reduction in treatment time caused by treating injuries in both ankles at the same time along with the ability to conduct balance exercises by adjusting the angle of both feet simultaneously.
Regarding Claim 15, the modified apparatus of Krebs teaches:
[see rejection above]
wherein the further motorized platform has three rotational degrees of freedom. [Specification Page 1, Paragraph 19, 21, and Specification Page 2, Paragraph 24 and Claim 9]
Regarding Claim 16, the modified apparatus of Krebs teaches:
The system of claim 14, [see rejection above]
But is silent to:
wherein the further motorized platform has six degrees of freedom.
Girone et al. teaches:
wherein the further motorized platform has six degrees of freedom. [Fig 14A, Claim 1 and Column 2, Line 57-58]
It would be obvious to one of ordinary skill in the art to combine the modified Ankle Interface of Krebs et al. with the Ankle Rehabilitation System of Girone et al. because both inventions are aimed at providing for the rehabilitation of the ankle after an injury using a computer controlled movable platform to which the foot is attached to control the ankle through a series of exercises to rehabilitate an ankle injury. The advantage of this combination giving further degrees of freedom is the ability to include exercises for balance, flexibility, and strength in the rehabilitation as taught by Girone [Girone: abstract] as opposed to the exercises for only strength and flexibility as is obvious from the teachings of Krebs [Krebs: 0003].
Regarding Claim 17, the modified apparatus of Krebs teaches:
The system of claim 14, [see rejection above]
wherein the further motorized platform is adjustable such that an ankle joint of the other ankle on the further motorized platform can be aligned with a rotation center of the further [Specification Page 1, Paragraph 19, Paragraph 21 Lines 12-14, and Specification Page 2, Paragraph 24 Lines 1-3/8-12/18-19, and Claim 9] 
Regarding Claim 31, the modified apparatus of Krebs teaches:
The system of claim 14, [see rejection above]
wherein the first sensor module is further arranged to detect signals representing movement intention of the subject's other ankle on the further motorized platform. [Krebs: 0021]
Regarding Claim 18, the modified apparatus of Krebs teaches:
The system of claim 31, [see rejection above]
wherein the first sensor module comprises at least one EMG sensor arranged to detect an EMG signal of a muscle on a leg on the side of the other ankle on the further motorized platform. [Specification Page 1, Paragraph 21]
Regarding Claim 20, the modified apparatus of Krebs teaches:
The system of claim 14, [see rejection above]
wherein the processor is further arranged to build the predetermined model using the first and second sensor modules and the further motorized platform. [Krebs: Specification Page 1, Paragraph 21-22; for the processer to arrange the further motorized platform: Maddry 0020-21, 0027-0038, 0044-0046; Girone: Specification Column 13, Line 9-12]
Regarding Claim 21, the modified apparatus of Krebs teaches:
The system of claim 14, [see rejection above]
wherein the second sensor module is further arranged to detect signals representing actual movement of the other ankle on the further motorized platform. [Specification Page 1, Paragraph 21-22]
Regarding Claim 22, the modified apparatus of Krebs teaches:
[see rejection above]
wherein the second sensor module comprises: torque sensors for detecting torque applied to the other ankle on the further motorized platform; [Claim 12]
and position sensors for detecting position of the other ankle on the further motorized platform. [Claim 11]
Regarding Claim 30, the modified apparatus of Krebs teaches:
The method of claim 26, [see rejection above]
further comprising detecting third signals representing movement intention of the subject's healthy ankle on a…; [Krebs: Specification Page 1, Paragraph 21-22][Krebs: Specification Page 5, Paragraph 70]
detecting fourth signals representing actual movement of the healthy ankle on the …; [Krebs: Specification Page 1, Paragraph 21-22]
and building the predetermined model representing relationship between the signals detected and ankle movement for the subject based on the third signals and the fourth signals. [Krebs: Specification Page 1, Paragraph 21-22; for the processer to arrange the further motorized platform: Maddry 0020-21, 0027-0038, 0044-0046; Girone: Specification Column 13, Line 9-12]
But is silent to:
a further motorized platform
Girone teaches:
a further motorized platform [Girone: Specification Column 13, Line 9-12]
It would be obvious to one of ordinary skill in the art to use the ability to install the modified Ankle Interface of Krebs et al. on either leg to install the ankle interface on both legs 
It would be obvious to one of ordinary skill in the art to combine the modified teachings of Krebs with Girone as they are both aimed at the rehabilitation of ankle injuries. Krebs teaches an Ankle Interface arranged to hold the ankle of a patient. Girone teaches the “simultaneous use of a pair of rehabilitation devices with one rehabilitation device being used for each ankle”. The advantage of the combination of the teachings of Krebs and Girone is the reduction in treatment time caused by treating injuries in both ankles at the same time along with the ability to conduct balance exercises by adjusting the angle of both feet simultaneously

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al. (US 2006/0069336 A1) in view of Maddry (US 2016/0058647) and Troxel (US 4605220) as applied to claims 1-2, 4, 10, and 26-27 in view of Bekey et al. (Proceedings of the IEEE 65.5: 674-81).
Regarding Claim 5, the modified apparatus of Krebs teaches:
The system of claim 1, [see rejection above]
wherein the signals representing movement intention comprises EMG signals [Specification Page 1, Paragraph 21]
But is silent to: 
from one or more muscle on a leg associated with the ankle to be rehabilitated on the motorized platform. 
Bekey teaches: 
[Abstract]
It would be obvious to one of ordinary skill in the art to combine the teachings of Bekey to process EMG signals from the six muscles responsible for the movement of the foot at the ankle with the modified teachings of Krebs for the use of EMG to correlate ankle motion to muscle activity in order to detect signals representing movement intention of the ankle from a muscle on the leg using an EMG sensor.
Regarding Claim 6, the modified apparatus of Krebs teaches:
The system of claim 1, [see rejection above]
wherein the first sensor module comprises at least one EMG sensor [Specification Page 1, Paragraph 21]
But is silent to:
arranged to detect an EMG signal of a muscle on a leg on the side of the ankle to be rehabilitated on the motorized platform. 
Bekey teaches:
arranged to detect an EMG signal of a muscle on a leg on the side of the ankle on the motorized platform. [abstract]
It would be obvious to one of ordinary skill in the art to combine the teachings of Bekey to process EMG signals from the six muscles responsible for the movement of the foot at the ankle with the modified teachings of Krebs for the use of EMG to correlate ankle motion to muscle activity in order to detect signals representing movement intention of the ankle from a muscle on the leg using an EMG sensor.
Regarding Claim 7, the modified apparatus of Krebs teaches:
[see rejection above]
But is silent to:
wherein the first sensor module comprises four EMG sensors each arranged to detect an EMG signal of respective muscles on a leg on the side of the ankle to be rehabilitated on the motorized platform.
Bekey et al. teaches:
wherein the first sensor module comprises four EMG sensors each arranged to detect an EMG signal of respective muscles on a leg on the side of the ankle on the motorized platform. [Abstract]
It would be obvious to one of ordinary skill in the art to combine the teachings of Bekey to process EMG signals from the six muscles responsible for the movement of the foot at the ankle with the modified teachings of Krebs for the use of EMG to correlate ankle motion to muscle activity in order to detect signals representing movement intention of the ankle from a muscle on the leg using an EMG sensor.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al. (US 2006/0069336 A1) in view of Maddry (US 2016/0058647), Troxel (US 4605220), and Girone et al. (US 6162189) as applied to claims 3, 14-18, 20-22, and 30-31 in view of Bekey et al. (Proceedings of the IEEE 65.5: 674-81).
Regarding Claim 19, the modified apparatus of Krebs teaches:
The system of claim 18, [see rejection above]
But is silent to:

Bekey et al. teaches:
wherein the first sensor module further comprises four EMG sensors each arranged to detect an EMG signal of respective muscles on a leg on the side of the other ankle on the further motorized platform. [Abstract]
It would be obvious to one of ordinary skill in the art to combine the teachings of Bekey to process EMG signals from the six muscles responsible for the movement of the foot at the ankle with the modified teachings of Krebs for the use of EMG to correlate ankle motion to muscle activity in order to detect signals representing movement intention of the ankle from a muscle on the leg using an EMG sensor.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al. (US 2006/0069336 A1) in view of Maddry (US 2016/0058647) and Troxel (US 4605220) as applied to claims 1-2, 4, 10, and 26-27 in view of Pecheux (US 5148800).
Regarding Claim 11, the modified apparatus of Krebs teaches: 
The system of claim 10, [see rejection above]
wherein the motorized platform has three rotational degrees of freedom, … axes is arranged with a torque sensor and a position sensor. [Claim 10-12]
But is silent to:
in three mutually perpendicular axes, each of the three mutually perpendicular
Pecheux teaches:
[Claim 1]
It would be obvious to one of ordinary skill in the art to combine the modified Ankle Interface of Krebs et al. with the Apparatus for the Continuous Passive Articulatory Mobilization of the Foot of New-Born Baby or Child Technical Domain of Pecheux because both inventions are aimed at the movement of the foot to correct orthopedic injuries. The advantage provided by the use of three degrees of freedom in three mutually perpendicular axes as taught be Pecheux over the normal range of motion in all three degrees of Krebs is the easier conversion of the rotational motion of a motor into rectilinear motion of a connecting member acting on the platform holding the ankle thereby causing rotation of the platform to perform rehabilitation, as the axes of rotation of the ankle are not perpendicular with one another keeping the axes of rotation of the platform in line with the axes of the ankle would require a more complex mounting to convert the motion of the motors into motion of the platform.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al. (US 2006/0069336 A1) in view of Maddry (US 2016/0058647), Troxel (US 4605220), and Girone et al. (US 6162189) as applied to claims 3, 14-18, 20-22, and 30-31 in view of Pecheux (US 5148800).
Regarding Claim 23, the modified apparatus of Krebs teaches:
The system of claim 22, [see rejection above]
wherein the further motorized platform has three rotational degrees of freedom, …, each of the axes being arranged with a torque sensor and a position sensor. [Claims 10-12]
But is silent to:
in three mutually perpendicular axes

in three mutually perpendicular axes [Claim 1]
It would be obvious to one of ordinary skill in the art to combine the modified Ankle Interface of Krebs et al. with the Apparatus for the Continuous Passive Articulatory Mobilization of the Foot of New-Born Baby or Child Technical Domain of Pecheux because both inventions are aimed at the movement of the foot to correct orthopedic injuries. The advantage provided by the use of three degrees of freedom in three mutually perpendicular axes as taught be Pecheux over the normal range of motion in all three degrees of Krebs is the easier conversion of the rotational motion of a motor into rectilinear motion of a connecting member acting on the platform holding the ankle thereby causing rotation of the platform to perform rehabilitation, as the axes of rotation of the ankle are not perpendicular with one another keeping the axes of rotation of the platform in line with the axes of the ankle would require a more complex mounting to convert the motion of the motors into motion of the platform.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al. (US 2006/0069336 A1) in view of Maddry (US 2016/0058647) and Troxel (US 4605220) as applied to claims 1-2, 4, 10, and 26-27 in view of Walsh et al. (US 2017/0027735 A1).
Regarding Claim 12, the modified apparatus of Krebs teaches:
The system of claim 1, [see rejection above]
But is silent to:
wherein the second sensor module comprises: 
IMU sensors for detecting relative movement between a foot and a shank on the side of the ankle to be rehabilitated on the motorized platform.

IMU sensors for detecting relative movement between a foot and a shank on the side of the ankle on the motorized platform. [Specification Page 13, Paragraph 138]
It would be obvious to one of ordinary skill in the art to combine the modified Ankle Interface of Krebs et al. with the Orthopedic Device Including Protruding Members of Walsh et al. because both inventions are aimed at providing support to a joint following an injury. The use of the inventions together allows for improved measurement of the relative position of the foot on the motorized platform during ankle rehabilitation. As stated in Walsh [0038] “These sensors, or other sensors, singly or in combination, can detect motion indicative of body position. Depending on the sensor(s) used, heuristics specific to that system are able to be developed to determine when the muscles in the body are applying force to a joint (e.g., such as the ankle, knee, or hip) so that the orthopedic device can, in turn, be configured to apply force at the appropriate time.”
Regarding Claim 13, the modified apparatus of Krebs teaches:
The system of claim 10, [see rejection above]
But is silent to:
wherein the second sensor module further comprises: 
IMU sensors for detecting relative movement between a foot and a shank on the side of the ankle to be rehabilitated on the motorized platform.
Walsh et al teaches:
IMU sensors for detecting relative movement between a foot and a shank on the side of the ankle on the motorized platform. [Specification Page 13, Paragraph 138]
[0038] “These sensors, or other sensors, singly or in combination, can detect motion indicative of body position. Depending on the sensor(s) used, heuristics specific to that system are able to be developed to determine when the muscles in the body are applying force to a joint (e.g., such as the ankle, knee, or hip) so that the orthopedic device can, in turn, be configured to apply force at the appropriate time.” 

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al. (US 2006/0069336 A1) in view of Maddry (US 2016/0058647), Troxel (US 4605220), and Girone et al. (US 6162189) as applied to claims 3, 14-18, 20-22, and 30-31 in view of Walsh et al. (US 2017/0027735 A1).
Regarding Claim 24, the modified apparatus of Krebs teaches:
The system of claim 21, [see rejection above]
But is silent to:
wherein the second sensor module comprises: 
IMU sensors for detecting relative movement between a foot and a shank on the side of the other ankle on the further motorized platform.
Walsh et al. teaches:
wherein the second sensor module comprises: 
[Specification Page 13, Paragraph 138]
It would be obvious to one of ordinary skill in the art to combine the modified Ankle Interface of Krebs et al. with the Orthopedic Device Including Protruding Members of Walsh et al. because both inventions are aimed at providing support to a joint following an injury. The use of the inventions together allows for improved measurement of the relative position of the foot on the motorized platform during ankle rehabilitation. As stated in Walsh [0038] “These sensors, or other sensors, singly or in combination, can detect motion indicative of body position. Depending on the sensor(s) used, heuristics specific to that system are able to be developed to determine when the muscles in the body are applying force to a joint (e.g., such as the ankle, knee, or hip) so that the orthopedic device can, in turn, be configured to apply force at the appropriate time.” 
Regarding Claim 25, the modified apparatus of Krebs teaches:
The system of claim 22, [see rejection above]
But is silent to:
wherein the second sensor module further comprises: 
IMU sensors for detecting relative movement between a foot and a shank on the side of the other ankle on the further motorized platform.
Walsh et al. teaches:
wherein the second sensor module further comprises: 
IMU sensors for detecting relative movement between a foot and a shank on the side of the other ankle on the further motorized platform. [Specification Page 13, Paragraph 138]
[0038] “These sensors, or other sensors, singly or in combination, can detect motion indicative of body position. Depending on the sensor(s) used, heuristics specific to that system are able to be developed to determine when the muscles in the body are applying force to a joint (e.g., such as the ankle, knee, or hip) so that the orthopedic device can, in turn, be configured to apply force at the appropriate time.” 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THEISEN whose telephone number is (571)272-8361.  The examiner can normally be reached on Monday - Friday (9am- 5:30pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC THEISEN/Examiner, Art Unit 3785       
                                                                                                                                                                                     /KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785